NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0386n.06

                                            No. 08-4377

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                    FILED
                                                                                      Apr 18, 2013
                                                                               DEBORAH S. HUNT, Clerk
SEAN CARTER,                                              )
                                                          )
       Petitioner-Appellee,                               )        ON APPEAL FROM THE
                                                          )        UNITED STATES DISTRICT
               v.                                         )        COURT FOR THE NORTHERN
                                                          )        DISTRICT OF OHIO
TERRY TIBBALS,                                            )
                                                          )
       Respondent-Appellant.                              )
                                                          )



BEFORE: MARTIN, COLE, and ROGERS, Circuit Judges

       PER CURIAM. In this case the district court, finding that habeas petitioner Carter was not

competent to assist counsel, dismissed Carter’s habeas petition without prejudice. On appeal, we

amended the district court’s judgment to order instead that Carter’s petition be stayed indefinitely

with respect to any claims that required his assistance. The Supreme Court granted certiorari, held

that there is no right for a petitioner to be competent during federal habeas proceedings, vacated our

judgment, and remanded for further proceedings. Tibbals v. Carter, 133 S. Ct. 696 (2013). The

Court determined that the district court should have denied a stay with respect to three claims

adjudicated on the merits in state postconviction proceedings. Id. at 709. The Court also held that

a fourth claim, if both unexhausted and not procedurally defaulted, would not warrant an indefinite

stay, but might warrant a stay if the “claim could substantially benefit from the petitioner’s
assistance,” taking “into account the likelihood that the petitioner will regain competence in the

foreseeable future.” Id.

       We vacate the order of the district court and remand for further proceedings consistent with

the Supreme Court’s opinion.